      Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                           Desc
                           Imaged Certificate of Notice Page 1 of 12
                                      United States Bankruptcy Court
                                      Eastern District of Tennessee
In re:                                                                                  Case No. 12-32778-MPP
John McGuire Packard                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0649-3           User: weaverc                Page 1 of 5                   Date Rcvd: Jul 31, 2019
                               Form ID: pdf002              Total Noticed: 175


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 02, 2019.
db             +John McGuire Packard,     1130 Oak Ridge Turnpike,     Oak Ridge, TN 37830-6441
aty            +Keith L Edmiston,     Edmiston Law Firm, PLLC,    7031 Middlebrook Pike,
                 Knoxville, TN 37909-1156
10046888       +ADT Security Services, Inc.,     14200 E Exposition Avenue,     Aurora, CO 80012-2540
9797557        +Adkins AC Company,     144 Orchard View Road,    Oliver Springs, TN 37840-2709
9797558        +Airko AC Company,     5536 Highway 11 E,    Piney Flats, TN 37686-4435
9797559        +Alpha Signs,    11 S. Commerce Drive,     Ringgold, GA 30736-8469
9797560        +Andrew J. Neff,    5738 Taggart Dr.,     Hixson, TN 37343-3624
9797561        +Anthony R. Heade,     114 Noles St.,    Decherd, TN 37324-3653
9797564       ++BANK OF AMERICA,     PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,       P. O. Box 982235,    El Paso, TX 79998-2235)
9955190        +BRE Retail Residual Greeneville Commons Owner, LLC,       c/o Wiles and Wiles, LLP,
                 800 Kennesaw Avenue, Suite 400,      Marietta, Ga. 30060-7946
10627278       +BTES,    PO Box 549,    Bristol, TN 37621-0549
9797562        +Bagley Land Company,     132 Sherlake Road,    Knoxville, TN 37922-2307
9797563        +Baldwin Commons,     Attn: Bruce Baldwin,     1341 Ellejoy Road,    Seymour, TN 37865-3827
9834115        +Bobby Schubert,    181 NorthWestern Avenue,     Oak Ridge, TN 37830-7450
9797565        +Bre Retail Residual Owner 1 LLC,      P. O. Box 713538,    Cincinnati, OH 45271-3538
9797566        +Bright Meyers,    c/o Fletcher Bright Oneida LP,      537 Market Stree, Ste. 400,
                 Chattanooga, TN 37402-1287
9797567        +Bright Meyers Oneida LP,     537 Market Street, Ste. 400,     Chattanooga, TN 37402-1287
9978911        +Bristol Tennessee Essential Services,      P.O. Box 549,    Bristol, TN 37621-0549
9955242        +Brixmor Ga Apollo 1 Sub, LLC,     c/o Wiles and Wiles, LLP,     800 Kennesaw Avenue, Suite 400,
                 Marietta, Ga. 30060-7946
9955297        +Brixmor Ga East Ridge Crossing, LLC,      c/o Wiles and Wiles, LLP,
                 800 Kennesaw Avenue, Suite 400,      Marietta, Ga. 30060-7946
9955240        +Brixmor Ga Merchants Central, LLC,      c/o Wiles and Wiles, LLP,    800 Kennesaw Avenue, Suite 400,
                 Marietta, Ga. 30060-7946
9797569        +CBL & Associates,     2550 East Morris Blvd.,    Morristown, TN 37813-5827
10627279       +CBL & Associates Management, Inc,      Theresa L Critchfield, Esq.,    Husch Blackwell LLP,,
                 736 Georgia Avenue, Ste 300,     Chattanooga, TN 37402-2059
9943769         CBL Morristown, LTD,     Gary Roddy, Senior Director of Collectio,
                 CBL & Associates Properties, Inc.,      2030 Hamilton Place Blvd. Suite 500,
                 Chattanooga, TN 37421-6000
9797579     ++++CORY L. RAINES,    1672 RAINES RD,     MORRISTOWN TN 37814-2661
               (address filed with court: Cory L. Raines,       2746 Clearview Rd.,    Morristown, TN 37814)
9797568        +Casey E. Buchanan,     585 Pinto Rd.,    Greeneville, TN 37745-4530
9797570        +Centro GA East Ridge Crossing,      P. O. Box 713447,    Cincinnati, OH 45271-3447
9797571        +Centro Properties Group,     P. O. Box 74644,    Cleveland, OH 44194-0727
10627284       +Chapman Station,     Michael S. Kelley, Esq.,    Kennerly Montgomery & Finley P.C.,
                 550 Main St. Fourth Floor, Bank of Ameri,      Knoxville, TN 37902-2515
9953460        +Chapman Station, Inc.,     c/o Michael S. Kelley, Esquire,     P.O. Box 442,
                 Knoxville, TN 37901-0442
9797572        +Chapman Station, Inc.,     5118 Paysphere Circle,     Chicago, IL 60674-0001
9797573        +Charles T. Golson,     110 Duncan Dr.,    Oliver Springs, TN 37840-1911
10627285       +Charter,    PO Box 742613,    Cincinnati, OH 45274-2613
9797574         Chase,    P. O. Box 15298,    Wilmington, DE 19850-5298
9797575        +Chris W. Haynes,     327 Pettaway Avenue,    Knoxville, TN 37920-4169
9797576        +Christopher J. Mellard,     231 Alnwick Dr.,    Friendsville, TN 37737-3346
10627281       +Cideco Jefferson,     Garrett P Swartwood, Esq.,    Long, Ragsdale & Waters, P.C.,
                 1111 N. Northshore Dr. Ste S-700,      Knoxville, TN 37919-4097
9797577        +Cideco Jefferson LLC,     c/o Fletcher Bright Co.,     537 Market Street, Ste. 400,
                 Chattanooga, TN 37402-1287
9955837        +Cideco Jefferson, LLC,     c/o Garrett P. Swartwood,     1111 Northshore Drive, Suite S-700,
                 Knoxville, Tennessee 37919-4097
10333711       +City of Knoxville,     Revenue Office,    P.O. Box 1028,    Knoxville, TN 37901-1028
10333045       +City of Knoxville,     Attn: Douglas Gordon,     P.O. Box 1631,    Knoxville, TN 37901-1631
9797578        +Corey A. Fritz,    1005 Corning Rd.,     Knoxville, TN 37923-1631
9797581        +Craig Bledsoe,    326 Ridge View Dr.,     Oliver Springs, TN 37840-2318
9834114        +Curtis Stabler,    111 Greenwood Lane,     Oak Ridge, TN 37830-5629
9797582       #+Dan Adkins,    551 Old Emory Road,     Clinton, TN 37716-6062
10627302       +Daniel Overton,    1509 Cedar St.,     White Pine, TN 37890-3237
9862818        +Dylan Brotherton,     1422 Goodson Ave.,    Morristown, TN 37814-3550
9797583        +Dylan W. Brotherton,     634 S. Liberty Hill Rd.,     Morristown, TN 37813-1849
10071091       +EPB Fiber Optics,     Attn: Legal Services Division,     P. O. Box 182255,
                 Chattanooga, TN 37422-7255
10627288        EPB of Chattanooga,     PO Box 182255,    Chattanooga, TN 37422-7255
10071090       +EPB of Chattanooga,     Attn: Legal Services Division,     P. O. Box 182255,
                 Chattanooga, TN 37422-7255
10627287       +Elk River PUD,    PO Box 970,    Tullahoma, TN 37388-0970
9797584        +Foothills Mall Associates LP,     197 Foothills Mall,     Maryville, TN 37801-2318
9943768         Foothills Mall Associates, L.P.,      Gary Roddy, Senior Director of Collectio,
                 CBL & Associates Properties, Inc.,      2030 Hamilton Place Blvd. Suite 500,
                 Chattanooga, TN 37421-6000
      Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                            Desc
                           Imaged Certificate of Notice Page 2 of 12


District/off: 0649-3          User: weaverc                 Page 2 of 5                   Date Rcvd: Jul 31, 2019
                              Form ID: pdf002               Total Noticed: 175


9797585         Fort Henry Mall Owner LLC,    SDS-12-2703,    P. O. Box 86,     Minneapolis, MN 55486-2703
9797586        +Franklin M. Williams,    583 Paw Paw Way,    Newport, TN 37821-4458
9797587        +Freeman Heating & Air,    1139 Finney Road,    Decherd, TN 37324-4256
9825509        +Freeman Heating and Air Conditioning,     c/o Gregory M. O’Neal, atty,     PO Box 555,
                 Winchester, TN 37398-0555
10077538       +Frontier Natural Gas,    110 PGW Drive,    Elkin, NC 28621-8921
9797588        +Galileo Apollo I TX, LLC,    P. O. Box 74607,     Cleveland, OH 44194-0690
9797589        +Games Workshop,    6211 East Holmes Rd.,    Memphis, TN 38141-8310
10627291       +Graham Development,    c/o Michael S Kelley, Esq.,     Kennerly, Montgomery & Finley, P.C.,
                 550 Main St., Fourth Floor, Bank of Amer,     Knoxville TN 37902-2515
9797590        +Graham, G.P.,    c/o Michael S. Kelley, Esq.,     P.O. Box 442,    Knoxville, TN 37901-0442
10627292       +Greeneville Light & Power,    PO Box 1690,    Greeneville, TN 37744-1690
9960529        +Greeneville Light and Power System,     P. O. Box 1690,     Greeneville, TN 37744-1690
9797591        +Greg L. Bledsoe,    326 Ridge View Dr.,    Oliver Springs, TN 37840-2318
10627293       +HTC,   PO Box 119,,    Sunbright, TN 37872-0119
10326067       +Hamilton County Trustee,    Attn: Bankruptcy Dept.,       625 Georgia Avenue, Room 210,
                 Chattanooga, TN 37402-1494
10627294       +Hamilton County Trustee,    Attn: Bankruptcy Dept.,     625 Georgia Ave., Rm 210,
                 Chattanooga, TN 37402-1494
10627295        Hamilton County WWTA,    PO Box 12000,    Helmet, CA 92546-8000
9797592        +Harry T. Sparks,    120 E. Plantation St.,    Chatsworth, GA 30705-6278
9943767         Hixson Mall, LLC,    Gary Roddy, Senior Director of Collectio,
                 CBL & Associates Properties, Inc.,     2030 Hamilton Place Blvd. Suite 500,
                 Chattanooga, TN 37421-6000
9797593        +Hurst Heating & Air,    8527-A Asheville Hwy,     Knoxville, TN 37924-4116
9797596         Internal Revenue Service,    Attn: Jeff Robards,      Locust Street, Drawer 400,
                 Knoxville, TN 37902
10627297       +Interstate Development,    Mark Dessauer, Esq.,     Hunter Smith & Davis, LLP,     P.O. Box 3740,
                 Kingsport,TN 37664-0740
9797597        +Interstate Development Co.,    2151 Volunteer Parkway,      Bristol, TN 37620-6708
9874481        +Interstate Development Co.,    c/o Mark S. Dessauer, Esq.,      HUNTER, SMITH & DAVIS, LLP,
                 P.O. Box 3740,    Kingsport, TN 37664-0740
9797601        +JBCH Properties,    c/o Sperry Van Ness,    4713 Papermill Drive, Ste. 300,
                 Knoxville, TN 37909-1922
9797598        +Jane C. Packard,    P.O. Box 6438,    Oak Ridge, TN 37831-3750
9797599        +Jared N. Williams,    1617 Leeland Dr.,    Kingsport, TN 37660-1431
9797600        +Jason L. Malone,    4005 Leaning Pine Rd.,    Kingsport, TN 37660-7868
9797602        +Jeffrey A. Burks,    301 Briarcliff Ave.,    Apt. L8,     Oak Ridge, TN 37830-8737
9797603        +Jeremy T. Coleman,    97 Spriggs Ave.,    Lynchburg, TN 37352-8338
9797604        +Jermey Phillips,    521 Coopertown Rd.,    Oneida, TN 37841-6874
9797605        +Jerrod L. Saunders,    1220 Park Hill Circle,     Apt. A,    Knoxville, TN 37909-3159
9797606        +Jessica L. Williamson,    540 Highland Dr.,    Cleveland, TN 37311-2409
9797607       #+Jon D. Reitzel,    717 Kimbee Rd.,    Knoxville, TN 37923-6320
9797608        +Joseph A. Fowler,    116 Wendover Circle,    Oak Ridge, TN 37830-8246
9797609        +Joseph A. Walker,    4826 Nebro Rd.,    Walland, TN 37886-3016
9797610        +Joshua L. Cope,    1942 Ruthena Circle,    Morristown, TN 37813-1558
9797611        +Joshua V. Shelnutt,    2155 Brights Pike,    Morristown, TN 37814-4303
9797612        +Justin T. Laxton,    105 Edinboro Ln.,    Apt. B37,    Oak Ridge, TN 37830-7695
9797613        +Keith D. Fuller,    65 Manatee Ln.,    Ringgold, GA 30736-8695
9797614        +Kenneth D. Dockery,    80 Elk Ridge Road,    Cameron, MT 59720-9656
9834119        +Kingsport Heating & Air,    1905 Brookside Lane,     Kingsport, TN 37660-6634
10627298       +Kingsport Town Center,    2101 Fort Henry Dr.,     Kingsport, TN 37664-3659
11184307       +Knox County Trustee,    Post Office Box 70,    Knoxville, TN 37901-0070
9797615        +Leonard J. Waddle,    2164 Chuckey Hwy.,    Chuckey, TN 37641-5431
9797616        +Luther Epperhart,    1130 Oak Ridge Turnpike,     Oak Ridge, TN 37830-6441
9797617        +Luther N. Epperhart,    128 Taliwa Ct.,    Knoxville, TN 37920-3186
9797618        +Mail South,   721 E. Madison Suite 200,     Villa Park, IL 60181-3082
9797619        +Mark G. Simpson-Black,    7710 E. Brainerd Rd.,     #208,    Chattanooga, TN 37421-5907
9797620        +Marlena K. Potter,    665 Monroe Miller Rd.,     Lansing, NC 28643-8851
9797621        +Matthem A. Presnell,    275 Meadow Hill Drive,     Apt. 14,    Boone, NC 28607-3950
10759296        Michael H. Fitzpatrick, Esq.,    2121 First Tennessee Plaza,      Knoxville, TN 37929-9711
9797622        +Michael Lambert,    943 Big Springs Road,    Oneida, TN 37841-6469
10627299       +Midway Industrial Properties,    PO Box 4054,     Oak Ridge, TN 37831-4054
10627300       +NC Dept of Revenue,    PO Box 25000,    Raleigh, NC 27640-0100
9797623        +Nathan J. Gilbride,    2021 N. Sizer Ave.,    Apt. 186,     Jefferson City, TN 37760-5134
9797624        +Nicholas F. Vigiano III,    517 Tusculum Blvd. Apt #2,      Greeneville, TN 37745-3955
9834118         North Carolina Dep’t of Revenue,     P. O. Box 25000,     Raleigh, NC 27640-0640
10627301       +Oneida Water & Wastewater,    19922 Alberta St.,     Oneida, TN 37841-3367
9797625        +Peachstate Hobby Distributor,    10221 Corkwood Road #100,      Dallas, TX 75238-1231
10627303       +Plateau Electric Cooperative,    PO Box 4669,     Oneida, TN 37841-4669
10627309        Quist, Cone & Fisher, PLLC,    2121 First Tennessee Plaza,      Knoxville, TN 37929
9797627         Regions Bank,    c/o FIA Card Services,    P. O. Box 115019,     Wilmington, DE 19850
9929691         Regions Bank,    4161 Piedmont Parkway,    NC4 105 03 14,     Greensboro, NC 27410
10760206       +Richard F. Ray, Trustee,    P.O. Box 938,    Jonesborough, TN 37659-0938
10627310       +Richard Ray, Trustee,    P.O. Box 938,    Jonesborough, TN 37659-0938
9797628        +Robert L. Baer,    3524 Montlake Dr.,    Knoxville, TN 37920-2845
10001768       +Roderick E. Valentine,    100 Gossamer Way #12A,     Knoxville, TN 37923-4101
9797629        +Roderick Valentine,    8044 Gleason Dr.,    #L3,    Knoxville, TN 37919-5434
9797630        +Ryhan O. Pathan,    601 B Rainforest,    Knoxville, TN 37923-5653
9834121        +S&D Properties,    551 Old Emory Road,    Clinton, TN 37716-6062
      Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                           Desc
                           Imaged Certificate of Notice Page 3 of 12


District/off: 0649-3          User: weaverc                Page 3 of 5                    Date Rcvd: Jul 31, 2019
                              Form ID: pdf002              Total Noticed: 175


9797631        +Samuel Gajardo,    104 Rainbow Circle,    Greeneville, TN 37743-6110
9797632        +Scott J. Arnold,    397 Sinking Springs,    Clinton, TN 37716-6948
9797633        +Seth P. Blevins,    608 Packing House Rd.,    Kingsport, TN 37660-2822
9797634        +Shai Shloush,    111 Gossamer Way,    Apt. 18F,    Knoxville, TN 37923-4130
9797635        +SignCo Inc.,    P. O. Box 11394,    Knoxville, TN 37939-1394
9812710        +Signco, Inc.,    3101 Northwest Park Drive,     Knoxville, TN 37921-1033
9797636        +Southern Hobby,    211 Ellery Court,    Nashville, TN 37214-3776
9808185        +Southern Hobby Supply,    Coface North America Insurance Company,
                 50 Millstone Rd., Bldg. 100, Ste. 360,     East Windsor, NJ 08520-1415
9797637        +Sperry Van Ness,    4713 Papermill Drive, Ste. 300,     Knoxville, TN 37909-1922
9797638        +Stephen R. Hirst,    1717 Capistrano Drive,     Knoxville, TN 37922-6303
9797639        +Steve Herron,    Attn: Billy P. Sams, Esq.,      105 West Tennessee Ave.,
                 Oak Ridge, TN 37830-6502
9797640        +Steven M. Lentz,    1250 Percheron,    Dalton, GA 30720-6326
10627304       +TN Dept of Revenue,    Tax Enforcement Division,     Tennessee Department of Revenue,
                 c/o Attorney General,    P.O. Box 20207,    Nashville, TN 37202-4015
9797681         TN Dept. of Revenue,    TN Attorney Generals Office,     Bankruptcy Unit,
                 426 5th Avenue, 2nd Floor,    Nashville, TN 37243-0489
9797642        +Taylro A. Davis,    6915 Pine Grove Rd.,    Knoxville, TN 37914-9630
9797643        +Tenn. Dept Labor and Workforce,     220 French Landing Drive,     Nashville, TN 37243-1002
9797679         Tenn. Dept. Labor and Workforce,     TN Attorney Generals Office,     Bankruptcy Unit,
                 426 5th Avenue, 2nd Floor,    Nashville, TN 37243-0489
9797645         Tennessee Dep’t of Revenue,    Tax Enforcement Division,     P. O. Box 378,
                 Knoxville, TN 37901-0378
9823387        +Tennessee Department of Revenue,     c/o Attorney General,    P.O. Box 20207,
                 Nashville, TN 37202-4015
9816239        +Three Forks Properties LLC,    Kenny Dockery,     80 Elk Ridge road,    Cameron, MT 59720-9656
9834120        +Three Forks Properties, LLC,     c/o Kenneth Dockery,    80 Elk Ridge Road,
                 Cameron, MT 59720-9656
9797646        +Timothy A. Davis,    609 Wilson Ave.,    Johnson City, TN 37604-5445
9822276        +Tn Dept. of Labor & Workforce Dev.,     Unemployment insurance,
                 c/o Tn Atty Gen., Bankruptcy Div.,     P.O. Box 20207,    Nashville, TN 37202-4015
10627305       +Town of West Jefferson,    PO Box 490,    West Jefferson, NC 28694-0490
9797647         Travis D. Welch,    409 Chestnut Rd.,    Maynardville, TN 37807
9797648        +Trevor L. Thompson,    301 Briarcliff Ave,    Apt. L8,    Oak Ridge, TN 37830-8737
9984234        +Trevor Lee Thompson,    110 Greystone Drive,     Oak Ridge, TN 37830-5607
9797680        +U.S. Department of Justice,    Tax Division, CTS Eastern Reg.,      P.O. Box 227,
                 Ben Franklin Station,    Washington, DC 20044-0227
10627306        Uline,   2200 S. Lake Dr.,    Waukegan, IL 60085
9943755         Walnut Square Associates Limited Partnership,      Gary Roddy, Senior Director of Collectio,
                 CBL & Associates Properties, Inc.,     2030 Hamilton Place Blvd. Suite 500,
                 Chattanooga, TN 37421-6000
9797649         Walton County Tax Collector,     816 Walnut Square Blvd.,    Ringgold, GA 30736
10763927       +William Hauck,    dba Wise Steward Financial Consulting,     PO Box 5460,
                 Johnson City, TN 37602-5460
10627308       +Winchester Utilities,    219 2nd Ave NW,    Winchester, TN 37398-1657
10627311       +Wise Steward Financial Consulting,     P.O. Box 5460,    Johnson City, TN 37602-5460
10105506        eCAST Settlement Corporation assignee of Chase,      Bank USA NA,    POB 29262,
                 New York NY 10087-9262

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: ustpregion08.kx.ecf@usdoj.gov Jul 31 2019 21:53:59        Patricia Foster,
                 Attorney for U.S. Trustee,    Howard H. Baker, Jr. US Courthouse,
                 800 Market Street, Suite 114,    Knoxville, TN 37902-2303
10627280       +E-mail/Text: bmg.bankruptcy@centurylink.com Jul 31 2019 21:53:39        Century Link,
                 PO Box 1319,   Charlotte, NC 28201-1319
10627286       +E-mail/Text: documentfiling@lciinc.com Jul 31 2019 21:52:24       Comcast,    PO Box 105184,
                 Atlanta, GA 30348-5184
9952425         E-mail/PDF: gecsedi@recoverycorp.com Jul 31 2019 21:56:13       GE Capital Retail Bank,
                 c/o Recovery Management Systems Corp,     25 SE 2nd Ave Suite 1120,    Miami FL 33131-1605
9855451         E-mail/PDF: gecsedi@recoverycorp.com Jul 31 2019 21:56:35       GE Capital Retail Bank,
                 Recovery Management Systems Corporation,     25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
10627290        E-mail/Text: brnotices@dor.ga.gov Jul 31 2019 21:53:15       GA Dept of Revenue,    PO Box 105499,
                 Atlanta, GA 30348-5499
9875965         E-mail/Text: brnotices@dor.ga.gov Jul 31 2019 21:53:16       Georgia Department of Revenue,
                 Compliance Division - Bankruptcy Section,     1800 Century Blvd NE Suite 17200,
                 Atlanta, GA 30345
9834117        +E-mail/Text: brnotices@dor.ga.gov Jul 31 2019 21:53:15       Georgia Dep’t of Revenue,
                 P. O. Box 105665,    Atlanta, GA 30348-5665
9956252        +E-mail/Text: lwood@grahamcorporation.com Jul 31 2019 21:54:08        Graham Corporation,
                 P. O. Box 12489,   Knoxville, TN 37912-0489
9834116        +E-mail/Text: debbi.campbell@ingramentertainment.com Jul 31 2019 21:52:36
                 Ingram Entertainment,    P. O. Box 91407,    Chicago, IL 60693-1407
10627296        E-mail/Text: cio.bncmail@irs.gov Jul 31 2019 21:53:01       Internal Revenue Service,
                 C/O Janet Grieco,    801 Broadway, M/S MDP 146,,    Nashville, TN 37203
10154890        E-mail/PDF: rmscedi@recoverycorp.com Jul 31 2019 21:57:09       Portfolio Investments II LLC,
                 c/o Recovery Management Systems Corporat,     25 SE 2nd Avenue Suite 1120,
                 Miami, FL 33131-1605
       Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                                 Desc
                            Imaged Certificate of Notice Page 4 of 12


District/off: 0649-3                  User: weaverc                      Page 4 of 5                          Date Rcvd: Jul 31, 2019
                                      Form ID: pdf002                    Total Noticed: 175


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
9943775        +E-mail/Text: jballard@sfscapital.com Jul 31 2019 21:54:10     Strategic Funding Source, Inc.,
                 Jennifer Ballard, Esq.,   1501 Broadway, Ste. 360,   New York, NY 10036-5503
9797641        +E-mail/Text: jballard@sfscapital.com Jul 31 2019 21:54:10     Strategic Funding Source, Inc.,
                 1501 Broadway, Ste. 360,   New York, NY 10036-5503
9797644        +E-mail/Text: tdor.bankruptcy@tn.gov Jul 31 2019 21:52:27     Tennessee Dep’t of Revenue,
                 Andrew Jackson Building,   500 Deaderick Street,   Nashville, TN 37242-0001
10081382       +E-mail/Text: ustpregion08.kx.ecf@usdoj.gov Jul 31 2019 21:53:59     United States Trustee,
                 800 Market Street, Suite 114,   Knoxville, TN 37902-2303
                                                                                             TOTAL: 16

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10627231          Name,Address1,Address2,Address3,City,State,Zip,Acc,     Wise Steward Financial Consulting,P.O. B,
                   Winchester Utilities,219 2nd Ave NW,,,Wi,    United States Trustee,800 Market St. Ste,
                   Uline,2200 South Lakeside Drive,,,Waukeg,    Town of West Jefferson,P.O. Box 490,,,We
10627277*        +ADT Security Services Inc,    14200 E Exposition Ave.,    Aurora CO 80012-2540
9834104*        ++BANK OF AMERICA,   PO BOX 982238,    EL PASO TX 79998-2238
                 (address filed with court: FIA CARD SERVICES, N.A.,      PO Box 15102,
                   Wilmington, DE 19886-5102)
10627289*        +Frontier Natural Gas,   110 PGW Drive,    Elkin, NC 28621-8921
9797594*         +Internal Revenue Service,    Spec Proc Br, MDP 146,    801 Broadway, Room 285,
                   Nashville, TN 37203-3811
9797595*          Internal Revenue Service,    Centralized Insolvency Operation,    P. O. Box 7346,
                   Philadelphia, PA 19101-7346
10627307*        +United States Trustee,    800 Market St. Ste 114,   Knoxville TN 37902-2303
9797580        ##+Courtney N. Lee,   115 Larkway Dr.,    Tullahoma, TN 37388-2181
9797626        ##+Raymond Little,   431 Prestwickridge,    Knoxville, TN 37919-2443
                                                                                                 TOTALS: 1, * 6, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 30, 2019 at the address(es) listed below:
              Garrett P. Swartwood    on behalf of Creditor    Cideco Jefferson, LLC gswartwood@lrwlaw.com
              Geoffrey J. Klimas    on behalf of Creditor    United States of America geoffrey.j.klimas@usdoj.gov,
               eastern.taxcivil@usdoj.gov;james.j.wilkinson@usdoj.gov
              John J. Wiles    on behalf of Creditor    Brixmor Ga Merchants Central, LLC jjwiles@evict.net
              Jonathan H. Peyton    on behalf of Creditor    Graham Corporation jpeyton@kmfpc.com
              Mark S. Dessauer    on behalf of Creditor    Interstate Development Co. dessauer@hsdlaw.com,
               jtorres@hsdlaw.com
              Michael H. Fitzpatrick    on behalf of Trustee Richard F. Ray mhf@qcflaw.com
              Michael S. Kelley    on behalf of Creditor    Chapman Station, Inc. mkelley@kmfpc.com,
               rmeisenzahl@kmfpc.com
              Michael S. Kelley    on behalf of Creditor    Graham Corporation mkelley@kmfpc.com,
               rmeisenzahl@kmfpc.com
              Quist, Cone & Fisher, PLLC    mhf@qcflaw.com
      Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                       Desc
                           Imaged Certificate of Notice Page 5 of 12


District/off: 0649-3         User: weaverc                Page 5 of 5                  Date Rcvd: Jul 31, 2019
                             Form ID: pdf002              Total Noticed: 175


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard F. Ray    RRay@TriaFin.com, RRAY@ecf.axosfs.com
              Robert B. Frost, Jr.    on behalf of Creditor    Bagley Land Company rfrost@adhknox.com
              Scott M. Shaw   on behalf of Creditor    CBL & Associates Management, Inc. sshaw@ehhlaw.com,
               kshelton@ehhlaw.com
              Suzanne H. Bauknight    on behalf of Creditor    United States Attorney (IRS)
               USATNE.ECFKnoxBK@usdoj.gov
              Tara L. Kraemer    on behalf of Creditor   Chapman Station, Inc. rmeisenzahl@kmfpc.com
              Tara L. Kraemer    on behalf of Creditor   Graham Corporation rmeisenzahl@kmfpc.com
              Theresa Light Critchfield    on behalf of Creditor    CBL & Associates Management, Inc.
               tlcritch@gmail.com
              Thomas Lynn Tarpy    on behalf of Creditor    Baldwin Commons ltarpy@tcflattorneys.com
              United States Trustee    Ustpregion08.kx.ecf@usdoj.gov
              Victor W. Newmark    on behalf of Creditor    Brixmor GA Merchants Central, LLC; BRE Retail
               Residual Greeneville Commons Owner, LLC; Brixmor GA East Ridge Crossing, LLC; Centro GA Apollo
               VI Sub, LLC vnewmark@evict.net
              William F. McCormick    on behalf of Creditor    Tennessee Department of Labor and Workforce
               Development - Unemployment Insurance agbankparsons@ag.tn.gov, agbankstair@ag.tn.gov
              William F. McCormick    on behalf of Creditor    Tennessee Department of Revenue
               agbankparsons@ag.tn.gov, agbankstair@ag.tn.gov
                                                                                               TOTAL: 21
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                              Desc
                     Imaged Certificate of Notice Page 6 of 12


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TENNESSEE
                               NORTHERN DIVISION AT KNOXVILLE
   
       ,15(                                                                 
                 3$&.$5'-2+10&*8,5(                          &DVH1R%.033
                                                                          &KDSWHU
                                                                              
                           'HEWRU                                            
   
                         127,&(2)75867((¶6),1$/5(3257$1'
                           $33/,&$7,216)25&203(16$7,21
                             $1''($'/,1(722%-(&7 1)5 
                                                                                                        
     1RWLFHLVKHUHE\JLYHQWKDW                                                                        
      
      3XUVXDQW WR (' 7HQQ /%5  K  WKH FRXUW PD\ FRQVLGHU WKLV PDWWHU ZLWKRXW
      IXUWKHUQRWLFHRUKHDULQJXQOHVVDSDUW\LQLQWHUHVWILOHVDQREMHFWLRQ,I\RXREMHFWWRWKH
      7UXVWHH V)LQDO5HSRUWRUWKH$SSOLFDWLRQ V IRU&RPSHQVDWLRQ\RXPXVWILOHZLWKWKH
      &OHUNRIWKH&RXUWDW+RZDUG+%DNHU-U86&RXUWKRXVH0DUNHW6WUHHW6XLWH
      .QR[YLOOH7HQQHVVHHDQREMHFWLRQZLWKLQGD\VIURPWKHGDWHRIWKLV1RWLFH
      DQGVHUYHDFRS\RQ5LFKDUG)5D\7UXVWHH32%R[-RQHVERURXJK71,I
      \RX ILOH DQG VHUYH DQ REMHFWLRQ ZLWKLQ WKH WLPH SHUPLWWHG WKH FRXUW ZLOO VFKHGXOH D
      KHDULQJDQG\RXZLOOEHQRWLILHG,I\RXGRQRWILOHDQREMHFWLRQZLWKLQWKHWLPHSHUPLWWHG
      WKH FRXUW ZLOO FRQVLGHU WKDW \RX GR QRW RSSRVH WKH 7UXVWHH V )LQDO 5HSRUW DQGRU WKH
      $SSOLFDWLRQ V  IRU &RPSHQVDWLRQ DQG PD\ JUDQW WKH UHOLHI UHTXHVWHG WKHUHLQ ZLWKRXW
      IXUWKHUQRWLFHRUKHDULQJ
      
      <RXUULJKWVPD\EHDIIHFWHG<RXVKRXOGUHDGWKHVHSDSHUVFDUHIXOO\DQGGLVFXVVWKHP
      ZLWK \RXU DWWRUQH\ LI \RX KDYH RQH LQ WKLV EDQNUXSWF\ FDVH  ,I \RX GR QRW KDYH DQ
      DWWRUQH\\RXPD\ZLVKWRFRQVXOWRQH
               
               3XUVXDQWWR)HG5%DQNU3 D  DQG I  SOHDVHWDNHQRWLFHWKDW5LFKDUG)
   5D\WUXVWHHRIWKHDERYHVW\OHGHVWDWHKDVILOHGD)LQDO5HSRUWDQGWKHWUXVWHHDQGWKHWUXVWHH¶V
   SURIHVVLRQDOVKDYHILOHGILQDOIHHDSSOLFDWLRQVZKLFKDUHVXPPDUL]HGLQWKHDWWDFKHG6XPPDU\RI
   7UXVWHH¶V)LQDO5HSRUWDQG$SSOLFDWLRQVIRU&RPSHQVDWLRQ
    7KH FRPSOHWH )LQDO 5HSRUW DQG DOO DSSOLFDWLRQV IRU FRPSHQVDWLRQ DUH DYDLODEOH IRU
   LQVSHFWLRQDWWKH2IILFHRIWKH&OHUNDWWKHIROORZLQJDGGUHVV
   
              +RZDUG+%DNHU-U86&RXUWKRXVH                                                 
               6XLWH0DUNHW6WUHHW
               .QR[YLOOH71
               
                 '$7('-XO\                  
                                                    
                                                    /s/ William T. Magill
                                                    &/(5.81,7('67$7(6%$1.5837&<&2857
   
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                                                              Desc
                     Imaged Certificate of Notice Page 7 of 12

                                               UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF TENNESSEE
                                                      KNOXVILLE DIVISION

      In Re:                                                                  §
                                                                              §
      PACKARD, JOHN MCGUIRE                                                   §         Case No. 3:12-bk-32778-MPP
                                                                              §
                               Debtor                                         §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                   444,657.10
                     and approved disbursements of                                                                     $                   351,269.28
                                                              1
                     leaving a balance on hand of                                                                      $                     93,387.82


                   Claims of secured creditors will be paid as follows:

                                                                                   Allowed                  Interim
                                                                                   Amount of                Payment to               Proposed
       Claim No. Claimant                                   Claim Asserted         Claim                    Date                     Payment
                           Internal Revenue
       3                   Service                      $         221,876.48 $           221,876.48 $               10,700.00 $                      0.00
                           Strategic Funding
       30                  Source, Inc.                 $          81,976.00 $            81,976.00 $               28,600.00 $                      0.00
                     Total to be paid to secured creditors                                                             $                             0.00
                     Remaining Balance                                                                                 $                     93,387.82


                   Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                      Interim Payment             Proposed
                              Reason/Applicant                             Total Requested            to Date                     Payment
       Trustee Fees: Richard Ray                                          $          25,482.86 $                           0.00 $            25,482.86
       Trustee Expenses: Richard Ray                                      $               493.14 $                         0.00 $                493.14
       Attorney for Trustee Fees: Quist Cone
       Fisher                                                             $            9,336.25 $                  9,336.25 $                        0.00
    Attorney for Trustee Expenses: Quist Cone
    Fisher
____________________                                                      $               681.59 $                    681.59 $                       0.00
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 1)
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                      Desc
                     Imaged Certificate of Notice Page 8 of 12
                                                                          Interim Payment      Proposed
                        Reason/Applicant              Total Requested     to Date              Payment
      Accountant for Trustee Fees: William
      Hauck                                           $       11,343.00 $         11,343.00 $                0.00
      Fees: U. S. Trustee (ADMINISTRATIVE)            $        3,575.00 $                 0.00 $       3,575.00
      Other: Tennessee Department of Revenue          $       23,655.72 $                 0.00 $      23,655.72
                Total to be paid for chapter 7 administrative expenses                $               53,206.72
                Remaining Balance                                                     $               40,181.10


               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                         Interim Payment to
                        Reason/Applicant             Total Requested     Date               Proposed Payment
      Prior Chapter Other Operating Expenses:
      Tennessee Department of Revenue                $        43,440.88 $                 0.00 $       9,278.68
      Prior Chapter Administrative Rent: Walnut
      Square Associates Limited Partnership     $              1,173.70 $                 0.00 $          250.69
      Prior Chapter Administrative Rent: Hixson
      Mall, LLC                                 $              5,262.65 $                 0.00 $       1,124.07
      Prior Chapter Administrative Rent: L. P.
      Foothills Mall Associates                      $         1,660.16 $                 0.00 $          354.60
      Prior Chapter Administrative Rent:
      Chapman Station, Inc.                          $         3,701.47 $                 0.00 $          790.61
      Prior Chapter Administrative Rent: BRE
      Retail Residual Greenville Commons
      Owner, LLC                                     $        15,924.72 $                 0.00 $       3,401.41
      Prior Chapter Administrative Rent:
      Brixmore GA Merchants Central, LLC             $        13,755.98 $                 0.00 $       2,938.18
      Prior Chapter Administrative Rent:
      Brixmore GA Apollo 1 Sub, LLC                  $        17,796.02 $                 0.00 $       3,801.11
      Prior Chapter Administrative Rent: Brixmor
      GA East Ridge Crossing, LLC                $            11,434.91 $                 0.00 $       2,442.42
      Prior Chapter Administrative Rent: Cideco
      Jefferson, LLC                            $              6,321.09 $                 0.00 $       1,350.14
      Prior Chapter Administrative Rent: G. P.
      Graham                                         $         6,658.62 $                 0.00 $       1,422.24
      Prior Chapter Trustee Compensation:
      Richard Ray, CPA                               $         7,490.30 $                 0.00 $       1,599.88




UST Form 101-7-NFR (10/1/2010) (Page: 2)
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                   Desc
                     Imaged Certificate of Notice Page 9 of 12
                                                                           Interim Payment to
                        Reason/Applicant                Total Requested    Date               Proposed Payment
         Prior Chapter Trustee Expenses: Richard
         Ray, CPA                                      $          300.51 $                 0.00 $       64.19
         Prior Chapter Accountant for Trustee/DIP
         Fees (Other Firm): William Hauck              $         3,130.60 $                0.00 $      668.68
         Prior Chapter Administrative Rent:
         Interstate Development Co.                    $       17,628.90 $                 0.00 $    3,765.41
         Prior Chapter Other Operating Expenses:
         Internal Revenue Service                      $       29,396.30 $                 0.00 $    6,278.85
         Prior Chapter Attorney for Trustee/DIP Fees
         (Other Firm): Quist Cone Fisher             $           3,042.90 $                0.00 $      649.94
                Total to be paid for prior chapter administrative expenses             $            40,181.10
                Remaining Balance                                                      $                  0.00


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 246,875.06 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                     Allowed Amount       Interim Payment to
     Claim No.          Claimant                     of Claim             Date               Proposed Payment
     23                 Nicholas F. Vigiano, III $             870.71 $               0.00 $              0.00
     29                 Trevor Lee Thompson     $            1,473.98 $               0.00 $              0.00
     31                 Roderick E. Valentine   $            1,026.14 $               0.00 $              0.00
     3A                 Internal Revenue Service $          33,855.45 $               0.00 $              0.00
                        TN Dept. of Labor &
     5                  Workforce Dev.          $           11,600.71 $               0.00 $              0.00
                        Tennessee Department of
     6                  Revenue                 $          193,749.01 $               0.00 $              0.00
                        Georgia Department of
     11                 Revenue                 $            2,756.23 $               0.00 $              0.00
     42                 Hamilton County Trustee $              691.80 $               0.00 $              0.00
     43                 Hamilton County Trustee $              465.05 $               0.00 $              0.00
     44                 City of Knoxville       $              141.31 $               0.00 $              0.00
     50                 Knox County Trustee     $              244.67 $               0.00 $              0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                     Desc
                    Imaged Certificate of Notice Page 10 of 12

                Total to be paid to priority creditors                                   $                  0.00
                Remaining Balance                                                        $                  0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 300,287.12 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
     1                  Southern Hobby Supply $              31,651.36 $                0.00 $              0.00
     2                  Signco, Inc.               $           1,865.00 $               0.00 $              0.00
                        Three Forks Properties
     4                  LLC                        $           9,411.50 $               0.00 $              0.00
                        Tennessee Department of
     6A                 Revenue                 $            26,450.37 $                0.00 $              0.00
                        Freeman Heating and Air
     8                  Conditioning            $              2,625.00 $               0.00 $              0.00
     9                  Regions Bank               $           3,837.23 $               0.00 $              0.00
                        FIA CARD SERVICES,
     10                 N.A.               $                   8,891.98 $               0.00 $              0.00
                        Walnut Square
                        Associates Limited
     12-A               Partnership                $           1,097.35 $               0.00 $              0.00
     13-A               Hixson Mall, LLC           $           1,906.90 $               0.00 $              0.00
     15                 LTD CBL Morristown         $              0.00 $                0.00 $              0.00
                        Portfolio Investments II
     17                 LLC                        $            246.04 $                0.00 $              0.00
     18-A               Chapman Station, Inc.      $           2,365.01 $               0.00 $              0.00
                        BRE Retail Residual
                        Greenville Commons
     19-A               Owner, LLC                 $         46,837.37 $                0.00 $              0.00
                        Brixmore GA Merchants
     20A                Central, LLC          $              37,612.92 $                0.00 $              0.00




UST Form 101-7-NFR (10/1/2010) (Page: 4)
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                     Desc
                    Imaged Certificate of Notice Page 11 of 12
                                                      Allowed Amount       Interim Payment to
     Claim No.          Claimant                      of Claim             Date               Proposed Payment
                        Brixmore GA Apollo 1
     21-A               Sub, LLC                  $         60,714.19 $                0.00 $               0.00
                        Brixmor GA East Ridge
     22A                Crossing, LLC         $             26,506.83 $                0.00 $               0.00
     24                 Bagley Land Company       $           4,358.20 $               0.00 $               0.00
     25                 Cideco Jefferson, LLC     $         19,320.00 $                0.00 $               0.00
     26-A               G. P. Graham              $           2,612.28 $               0.00 $               0.00
                        Greeneville Light and
     27                 Power System              $            559.48 $                0.00 $               0.00
                        Bristol Tennessee
     28                 Essential Services        $            826.58 $                0.00 $               0.00
                        Bristol Tennessee
     32                 Essential Services        $            826.58 $                0.00 $               0.00
     33                 Steve Herron              $           7,337.00 $               0.00 $               0.00
                        ADT Secirotu Services,
     35                 Inc.                      $           1,226.41 $               0.00 $               0.00
     36                 EPB of Chattanooga        $            171.19 $                0.00 $               0.00
     37                 EPB of Chattanooga        $            208.17 $                0.00 $               0.00
     38                 Frontier Natural Gas      $            130.88 $                0.00 $               0.00
                        eCAST Settlement
                        Corporation assignee of
     40                 Chase                     $            691.30 $                0.00 $               0.00
                Total to be paid to timely general unsecured creditors                  $                   0.00
                Remaining Balance                                                       $                   0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                              NONE




UST Form 101-7-NFR (10/1/2010) (Page: 5)
Case 3:12-bk-32778-MPP Doc 336 Filed 08/02/19 Entered 08/03/19 01:08:49                                   Desc
                    Imaged Certificate of Notice Page 12 of 12
            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE


                                            Prepared By: /s/ Richard F. Ray
                                                                                   Trustee


     Richard F. Ray, Trustee
     685 Headtown Road
     Jonesborough, TN 37659


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 6)
